Citation Nr: 0631368	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-11 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for perforated ear 
drums.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  

In August 2002, the RO granted the claim of entitlement to 
service connection for tinnitus and assigned a 10 percent 
disability rating, effective January 2002.  The veteran did 
not appeal the percentage rating assigned for the award of 
service connection for tinnitus.  Accordingly, there is no 
issue with regard to a tinnitus disability which is currently 
on appeal before the Board.  

The RO also denied the claims of entitlement to service 
connection for hearing loss, headaches, and perforated ear 
drums.  A review of the veteran's Notice of Disagreement 
shows that he only appealed the denials of the service 
connection claims.  Thus, the claims of entitlement to 
service connection for hearing loss, headaches, and 
perforated ear drums are on appeal before the Board and are 
adjudicated below.  


FINDINGS OF FACT

1. The service medical records show that the veteran 
complained of hearing loss during his period of service; 
however, the post-service audiometric findings do not reveal 
impaired hearing for VA purposes.  

2.  There is no evidence showing that the veteran had a 
chronic migraine headache disorder in service and there is no 
evidence linking his current migraine headache disorder to 
service.

3.  The record does not include medical evidence of a current 
diagnosis of perforated ear drums or any residuals thereof, 
which is related to service.  

CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or 
aggravated by the veteran's period of service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2006).  

2.  A headache disability was not incurred in or aggravated 
by the veteran's period of service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).  

3.  Perforated ear drums were not incurred in or aggravated 
by the veteran's period of service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Statutory Duties to Notify and Assist

After VA receives the veteran's claim for VA compensation 
benefits VA must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  This notice should be provided prior 
to the initial unfavorable RO decision.  Pelegrini, supra.  

In October 2003, subsequent to the RO's initial unfavorable 
decision, the veteran was provided with correspondence 
(notice letter) that properly notified him of the information 
required under 38 U.S.C. § 5103 and 38 C.F.R. § 3.159(b) as 
it pertains to service connection for hearing loss, 
headaches, and perforated ear drums.  For the reasons 
explained in detail below, the Board finds that the notice 
letter satisfies VA's duties to notify and assist the 
veteran, as required by 38 U.S.C. § 5103 and 38 C.F.R. 
§ 3.159(b).  Therefore, the Board also finds that any defect 
with respect to the timing of the receipt of the notice 
letter in this case is harmless error, as the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of the claims, and to respond to the VA 
notice letter.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In Dingess v. Nicholson 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
upon receipt of an application for a service-connection 
claim, VA must inform the veteran that a disability rating 
and an effective date will be assigned in the event that 
service connection benefits are awarded.  A review of the 
record shows that the requirements set forth in Dingess have 
not been met, as the veteran was not provided with such 
notice.  

Although the requirements set forth in Dingess have not been 
met, the Board finds that there is no prejudice to the 
veteran in proceeding with an issuance of a final decision, 
as the Board concludes that the preponderance of the evidence 
is against the claims of entitlement to service connection 
for hearing loss, headaches, and perforated ear drums.  
Therefore, any question regarding the assignment of a 
disability rating or an effective date is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board concludes that the discussions contained in the 
October 2003 notice letter complied with VA's duties to 
notify.  The notice letter informed the veteran of the 
information and evidence that is necessary to substantiate 
the claims; the evidence already received in support of the 
claims; the evidence that VA is responsible for obtaining; 
and the evidence that the veteran is responsible for 
submitting in support of the claims.  He was also informed of 
the actions he should take in support of the claims, for 
example, he was informed of where to send the evidence and 
what he should do if he had questions or needed assistance.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was also informed to essentially submit everything in 
his possession that would be helpful in substantiating the 
claims.  

The Board observes that VA also satisfied the duty to assist 
the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claims and to respond to the VA notice letter.  Further, VA 
has associated with the claims file the veteran's service 
medical records and VA requested fee-based examination 
reports, dated in May 2002.  The veteran has not identified 
any additional evidence pertinent to the claims, which is not 
already associated with the claims file, and there are no 
additional available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

In January 2002, VA received the veteran's claims of 
entitlement to service connection for hearing loss, 
headaches, and perforated ear drums.  A review of the record 
shows that he relates these claims to an in-service accident 
involving the firing of a tank and his subsequent fall from 
the tank, which allegedly knocked him unconscious.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  In 
order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385 (2006).  

Entitlement to Service Connection for a Hearing Loss 
Disability

The veteran essentially maintains that he suffers from 
hearing loss which is related to his period of service.  His 
primary argument is that he suffered from less than normal 
hearing after being in close proximity to the firing of a 
tank.  

The service medical records do not show that the veteran 
suffered from a hearing loss disability during his period of 
service.  The service enlistment examination, dated in July 
1974, reveals normal hearing, as the clinical evaluation of 
the veteran's ears was normal.  The Report of Medical History 
shows that the veteran did not complain of hearing loss.  

The February 1976 audiology medical record shows that the 
veteran had subjective complaints of decreased hearing loss; 
the audiologic evaluation indicated hearing was within normal 
limits.  Another February 1976 medical record, however, shows 
that the veteran experienced slight mixed hearing loss in the 
right ear, that he did not wear ear plugs, and that the 
hearing loss should, or could, be repaired with ear plugs and 
no noise.  The service separation examination, dated in March 
1976, reveals normal hearing.  The clinical evaluation of the 
veteran's ears was normal.  

The post-service medical records include VA requested fee-
based examination reports, dated in May 2002.  The VA 
examination report dated on May 23, 2002 reveals that the 
veteran's hearing was not impaired.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:



HERTZ

500
1000
2000
3000
4000
Avg.
RIGHT
20
20
15
15
25
19
LEFT
25
25
15
15
20
19

The veteran's speech recognition was 100 percent in each ear.  
The diagnosis reveals that the veteran did not have evidence 
of hearing impairment on audiogram.  The examiner reported 
that the veteran's hearing was normal.  

The May 27, 2002 examination report shows that the veteran 
related that he was essentially in close proximity to a tank 
at the time it was fired and that he was knocked unconscious 
for several seconds as a result.  He maintains that he 
suffered from less than normal hearing after the incident.  
The examination report does not show that he was diagnosed as 
having impaired hearing; instead, the diagnosis pertains to 
headaches.  

In view of the foregoing, the Board finds that the veteran is 
not diagnosed as having impaired hearing for VA purposes.  
The Board points out that in order to establish entitlement 
to service connection, the evidence must show that there is a 
current diagnosis of a disability.  In the veteran's case, 
the evidence does not reveal a current diagnosis of a current 
hearing loss disability.  It naturally follows that the 
record does not include evidence of a medical opinion that 
establishes a relationship between a current hearing loss 
disability and the veteran's period of service.  Therefore, 
the requirements for entitlement to service connection are 
not met.  

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffer from a current hearing 
loss disability which is related to his period of service.  
However, as a layman without the appropriate medical training 
and expertise, he is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or opinion as to the origins of a 
specific disability.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hearing loss.  38 
U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, 
the claim is denied.  

Entitlement to Service Connection for Headaches

The veteran maintains that he currently suffers from 
headaches and that the headaches are related to his period of 
service.  His primary argument is that he began to suffer 
from constant headaches after he was blown off of a tank 
during his period of service.  

The service medical records show that the veteran complained 
of having headaches during his period of service.  The July 
1974 service enlistment examination does not reveal that the 
veteran suffered from headaches at the time of his 
enlistment.  Beginning in February 1975, the records show 
that the veteran complained of headaches; the complaints were 
associated with an assessment of viral syndrome.  A March 
1976 service medical record shows that the veteran presented 
to the army dispensary and stated that he misplaced his eye 
glasses and he related that he experienced headaches as a 
result.  The service separation examination, dated in March 
1976 shows that the veteran did not have a headache 
disability.  The clinical evaluation of the veteran's 
neurologic functioning was normal.  

The post-service medical records show that the veteran 
underwent examination on March 27, 2002 for the evaluation of 
the complaints of migraine headaches.  The veteran related 
that he was blown off of a tank during his period of service 
and was knocked unconscious for several seconds.  He stated 
that after he was unconscious, he sought medical treatment 
for approximately two weeks for constant headaches.  He also 
related that following service, he continued to have 
headaches intermittently and that the headaches became more 
severe in the 1980s.  The veteran was diagnosed as having 
migraine headaches.  

In view of the foregoing evidence, law and regulations, the 
Board finds that while the veteran is currently diagnosed as 
having migraine headaches, he is not diagnosed as having 
migraine headaches which are related to his period of 
service.  The service medical records show complaints of 
headaches; however, these complaints are associated with a 
viral syndrome, not an injury involving a fall from a tank as 
the veteran argues.  

The Board also finds that the veteran's argument that he now 
experiences headaches as a result of being blown off of a 
tank is not supported by the evidence of record.  The medical 
evidence showing that he currently suffers from migraine 
headaches is dated many years after his period of service.  
Further, the post-service examination report does not relate 
the diagnosis of migraine headaches to his period of service.  

The Board points out that in order to establish entitlement 
to service connection, the evidence must show that the 
veteran suffers from a current disability and that there is 
evidence of a medical opinion which tends to establish a 
relationship between the disability and the veteran's period 
of service.  In the veteran's case, the record does not 
include a medical opinion which tends to establish a 
relationship between a diagnosis of migraine headaches and 
service.  In the absence of a medical opinion which tends to 
establish a relationship between the diagnosis of migraine 
headaches and service, the Board must conclude that the 
requirements for entitlement to service connection for 
headaches are not met.  

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffer from headaches which are 
related to his period of service.  However, as a layman 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
opinion as to the origins of a specific disability.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for headaches.  38 U.S.C.A. 
§ 1110 (West 2002).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the claim is 
denied.  

Entitlement to Service Connection for Perforated Ear Drums

The veteran essentially maintains that he currently suffers 
from a perforated ear drums which is related to service.  His 
primary argument is that he experienced bleeding from both 
ears after he was blown off of a tank and knocked unconscious 
for several seconds during his period of service.  

The service medical records show that the veteran complained 
of pain in his ears.  The service enlistment examination, 
dated in July 1974, shows that the clinical evaluation of the 
veteran's ears and drums was normal.  The October 1975 
medical record shows that the veteran complained of bilateral 
ear pain, objective medical findings revealed that the 
tympanic membranes were within normal limits.  The service 
separation examination, dated in March 1976, shows that the 
veteran did not have perforated eardrums.  The clinical 
evaluation of the veteran's ears and drums was normal.  

Additional service medical records show that the veteran 
continued to complain of ear pain and that the tympanic 
membranes remained intact.  In April 1976, the veteran's 
subjective complaints of ear pain were associated with viral 
syndrome.  It is noted that he had redness of the tympanic 
membranes.  By the end of April 1976, the service medical 
records showed that the veteran's tympanic membranes were 
clear and within normal limits.  

The post-service medical record includes fee-based 
examination reports dated in May 2002.  The May 23, 2002 
examination report states that the veteran presented for an 
ears, nose and throat, evaluation.  During the evaluation, he 
essentially related that his ears began bleeding after being 
in close proximity of the tank at the time it was fired and 
that he suffered perforation of the ear drums bilaterally.  
The examination revealed that both of the tympanic membranes 
were clear and intact.  The veteran was diagnosed as having 
fully resolved perforation of the tympanic membrane.  The 
examiner stated that the ear drum perforations were healed.  

The May 27, 2002 examination report shows that the veteran 
related that he was blown off of a tank and became 
unconscious during his period of service and that as a 
result, he experienced bleeding from both of his ears.  He 
related that following the incident involving the tank he 
suffered from blocked ears.  The examination report shows 
that he was not diagnosed as having perforated ear drums; 
instead, the diagnosis pertained to the veteran's complaints 
of headaches.  

In view of the foregoing evidence, law and regulations, the 
Board finds that the evidence does not show that the veteran 
is currently diagnosed as having perforated ear drums or any 
residuals thereof which is related to service.  The service 
medical records show consistent complaints of ear aches and 
pains; however, the veteran was never diagnosed as having 
perforated ear drums during his period of service, and on 
service separation examination the clinical evaluation of his 
ears and his drums was normal.  The post-service medical 
record does not include a current diagnosis of perforated ear 
drums or any residuals thereof which is related to service.  

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffer from perforated ear 
drums, due to his period of service.  However, as a layman 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
opinion as to the origins of a specific disability.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In the absence of medical evidence linking any current 
residuals of perforated ear drums to service, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for perforated ear 
drums.  38 U.S.C.A. § 1110 (West 2002).  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for headaches is denied.  

Entitlement to service connection for perforated ear drums is 
denied.  



____________________________________________
K. Osborne 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


